NON-FINAL REJECTION
Introduction
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This Office action addresses U.S. Application No. 17/006,545, which is a reissue application of U.S. Application No. 12/277,797 (U.S. Patent No. 10,063,934 issued August 28, 2018). 
Claims 1-40 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Amendments
The preliminary amendment September 28, 2020 has been entered and considered.  Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required.  See MPEP § 1414.01.


Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which U.S. Patent No. 10,063,934 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Oath/Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
The declaration was filed by Assignee, but a review of the original file wrapper does not indicate that the patent was filed under 37 CFR 1.46.


Rejection under 35 U.S.C. 251
Claims 1-40 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Claims 21-40 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as follows:
The specification does not expressly disclose receiving, at a second time later than the first time, a request for a portion of the programming that was broadcast prior to the first time as recited in the independent claim 21. Similar language recited in independent claim 31.

Claims 22-30 and 32-40 are rejected as being dependent upon claims 21 and 31 respectively.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter in claims 1, 5, 6, 10, 15, 21, 25, 26, 31, 35, and 36. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

control circuitry configured to receive a request; establish a unicast session; determine the beginning time of the scheduled time interval; obtain, based on the beginning time, via the unicast session and in response to the request, a first portion of the programing that aired prior to a first time; obtain the first porting of the programming via the unicast session, together with obtaining and recording, via a multicast broadcast of the programming; compare a first presentation timestamp of a packet of the first plurality of packets with a second presentation timestamp; determine, based on the comparing whether the first presentation timestamp of the first packet of the first plurality of packets matches the second presentation timestamp; determining that data obtained via the unicast session has caught up to the recorded multicast broadcast; and stop, based on determining that data obtained via the unicast session has caught up to the recorded multicast broadcast, obtaining via the unicast session, the first portion of the programming, and obtaining a remaining portion of the program as recited in independent claim 15;
control circuitry configured to record a second part of the multicast broadcast in claim 16;
control circuitry configured to store the first portion of the programming and that at least part of the remaining portion of the programming concurrently to memory in claim 20;
control circuitry configured to begin to obtain, at a first time, via a multicast broadcast, programming that is scheduled for broadcast during a scheduled time interval; receive, at a second time later than the first time, a request for a portion of the programming that was broadcast prior to the first time; obtain, via a unicast session, a first plurality of packets containing media data of a first portion of the programming that was broadcast prior to the first time; continue to obtain, via the multicast broadcast, the programming, wherein the multicast broadcast is obtained as a second plurality of packets; determine, when playing the programming, whether a current play position matches a second presentation timestamp of a most recently obtained packet of the second plurality of packets; end the unicast session, and continuing to obtain via the multicast broadcast a remaining portion of the programming as recited in independent claim 31;
control circuitry configured to store at least the part of the remaining portion on the storage device in claim 32;
control circuitry configured to obtain the first portion of the programming at a rate faster than a playback rate of the programming in claim 33;
control circuitry configured to obtain, via the unicast session, an additional portion of programming in claim 35;
control circuitry configured to select a second of the plurality of scheduled time intervals that precedes the first scheduled time interval; identify a beginning time of the second scheduled time interval in claim 36;
control circuity configured to perform the obtaining, via the unicast session, and the ending of the unicast session in response to the user request in claim 37;
control circuitry configured to send a termination request in claim 38;
control circuitry configured to play the first portion as the first portion is received via the unicast session in claim 39; and
control circuitry configured to generate for display a notification to the user that the unicast session is ending in claim 40.


The claims recites the generic placeholder “control circuitry” for performing the functions identified above.  Upon review, the Examiner notes that the claimed phrase meets Prongs (A) and (B) as set forth in MPEP § 2181, subsection I.  Additionally, the Examiner notes that "control circuitry” is not being modified by sufficiently definite structure, material, or acts for achieving the specified function; therefore, the claimed phrase meets Invocation Prong (C).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In reviewing the original disclosure, the Examiner finds that the ‘934 patent mentions a “fixed logic circuitry” at col. 17, ll.17.  The specification states that “any of the functions or 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	
	
	
	
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
See 35 U.S.C § 251 of claims 21-40 as being based upon new matter above.



Claims 15-20 and 31-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
control circuitry configured to receive a request; establish a unicast session; determine the beginning time of the scheduled time interval; obtain, based on the beginning time, via the unicast session and in response to the request, a first portion of the programing that aired prior to a first time; obtain the first porting of the programming via the unicast session, together with obtaining and recording, 
control circuitry configured to record a second part of the multicast broadcast in claim 16;
control circuitry configured to store the first portion of the programming and that at least part of the remaining portion of the programming concurrently to memory in claim 20;
control circuitry configured to begin to obtain, at a first time, via a multicast broadcast, programming that is scheduled for broadcast during a scheduled time interval; receive, at a second time later than the first time, a request for a portion of the programming that was broadcast prior to the first time; obtain, via a unicast session, a first plurality of packets containing media data of a first portion of the programming that was broadcast prior to the first time; continue to obtain, via the multicast broadcast, the programming, wherein the multicast broadcast is obtained as a second plurality of packets; determine, when playing the programming, 
control circuitry configured to store at least the part of the remaining portion on the storage device in claim 32;
control circuitry configured to obtain the first portion of the programming at a rate faster than a playback rate of the programming in claim 33;
control circuitry configured to obtain, via the unicast session, an additional portion of programming in claim 35;
control circuitry configured to select a second of the plurality of scheduled time intervals that precedes the first scheduled time interval; identify a beginning time of the second scheduled time interval in claim 36;
control circuity configured to perform the obtaining, via the unicast session, and the ending of the unicast session in response to the user request in claim 37;
control circuitry configured to send a termination request in claim 38;
control circuitry configured to play the first portion as the first portion is received via the unicast session in claim 39; and
control circuitry configured to generate for display a notification to the user that the unicast session is ending in claim 40.

 However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 17-19 and 34 are rejected as being dependent upon independent claims 15 and 31 respectively.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Allowable Subject Matter
None of the prior art of record disclosed the features of claims 1-40; therefore, these claims would be allowable if rewritten or amended to overcome all the rejection(s) and/or objection(s) set forth in this Office action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALATEE WORJLOH whose telephone number is (571)272-6714. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JALATEE WORJLOH/            Primary Examiner, Art Unit 3992                                                                                                                                                                                            

Conferees:
/Karin Reichle/            Primary Examiner, Art Unit 3992                                                                                                                                                                                            
/ALEXANDER J KOSOWSKI/            Supervisory Patent Examiner, Art Unit 3992